106 F.3d 389
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Myron BOGGS, Plaintiff--Appellant,v.SOUTHEASTERN TIDEWATER OPPORTUNITY PROJECT, a/k/a The StopOrganization, Defendant--Appellee.
No. 96-2506.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 26, 1996.Decided Jan. 21, 1997.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-96-766-2)
Myron Boggs, Appellant Pro Se.
James A. Gorry, III, Richard William Zahn, Jr., TAYLOR & WALKER, P.C., Norfolk, Virginia, for Appellee.
Before HALL, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order granting summary judgment to Defendant in this action alleging claims under 42 U.S.C. § 1985 (1994), and alleging violations of First Amendment and privacy rights under the United States Constitution.  We have reviewed the record and conclude that this action is barred by res judicata.  See Keith v. Aldridge, 900 F.2d 736, 739 (4th Cir.1990).  Accordingly, we affirm the ruling of the district court.  Boggs v. Southeastern Tidewater Opportunity Project, No. CA-96-766-2 (E.D.Va. Sept. 25, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.